DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 28 July 2022. As directed by the amendment: no claims have been amended, no claims have been cancelled, and Claim 11 has been added.  Claims 7-9 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-6 and 10-11 are presently under consideration.
The Applicant’s amendments to the Specification and Drawings filed 28 July 2022 have been accepted by the Examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gambale (US Patent No. 5,425,709, previously cited).
Regarding Claim 1, Gambale discloses a method for inserting a catheter into a patient's body (Abstract; Col. 1, Lines 5-11), comprising:
locating a distal end of a first sheath (102, Figs. 14A, 16C, 17, 18) into a patient's body and maintaining a proximal end of the first sheath (102, Figs. 14A, 16C, 17, 18) outside of the patient's body (proximal ends of both sheaths located outside of patient’s body, Col. 4, Lines 25-31, Col. 11, Lines 25-27);
pulling a fluid pump (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65; Col. 2, Lines 34-41) into a second sheath (54, 40, Figs. 14A, 17, 18; Col. 10, Lines 39-42, 49-52) resulting in a compression of the fluid pump (balloon 68 deflated/compressed, see Fig. 17; Col. 4, Lines 31-37; Col. 11, Lines 29-36); 
locating the second sheath (54, 40, Figs. 14A, 17, 18) within the proximal end of the first sheath (102, Figs. 14A, 16C, 17, 18; second sheath 54/40 is within first sheath 102, including at proximal end [e.g. see Figs. 14A, 17, 18]; Col. 10, Lines 45-55; Col. 4, Lines 26-31);
transferring the fluid pump (inflatable balloon 68, Fig. 6, 14A) in the second sheath (54, 40, Figs. 14A, 17, 18) to the first sheath (102, Figs. 14A, 16C, 17, 18; balloon is transferred to first sheath, Col. 4, Lines 25-39; Col. 11, Lines 19-50);
and fixing a strand-shaped body (tubes/strands 100, Figs. 14A, 16C, 17, 18; Col. 10, Lines 37-60) within a sheath housing (perfusion device, Col. 10, Lines 32-65; Col. 11, Lines 19-50) connecting the first sheath (102, Figs. 14A, 16C, 17, 18) and second sheath (54, 40, Figs. 14A, 17, 18; Col. 10, Lines 39-42, 49-52) together with at least one clamping element (clamping membranes, 110, 110,’ 110’’, 110’’’ connects and compresses tubes/strands 100 to fix first and second sheaths together during procedure, Figs. 15A, 15B, 16A-C, 17, 18; Col. 10, Line 64 – Col. 11, Line 10; Col. 11, Lines 19-50).  
Regarding Claim 2, Gambale discloses the method further wherein the fluid pump (inflatable balloon 68, Fig. 6, 14A) is transferred by a pushing motion of the strand-shaped body (tubes/strands 100, Figs. 14A, 16C, 17, 18) attached to the fluid pump (tubes/strands 100 compress/push balloon pump member for guidance during transfer, Col. 4, Lines 10-40; Col. 11, Lines 19-50).  
Regarding Claim 3, Gambale discloses the method further wherein the second sheath (54, 40, Figs. 14A, 17, 18) is removed from the strand-shaped body (tubes/strands 100, Figs. 14A, 16C, 17, 18) after the fluid pump (68, Fig. 6, 14A) is transferred (fluid pump 58 is moved/transferred from sheath 54, 40 for expansion during procedure, [e.g. see Fig. 17-18]; Col. 4, Lines 10-40; Col. 11, Lines 19-50).  
Regarding Claim 4, Gambale discloses the method further wherein the at least one clamping element (110, Figs. 15A, 15B, 16A-C) comprises a first clamping element and a second clamping element (distal and proximal clamping membranes 110’’’, Fig. 16C), and wherein the first clamping element is located on a distal end of the sheath housing and the second clamping element is located on a proximal end of the sheath housing (distal and proximal clamping membranes 110’’’, Fig. 16C; Col. 11, Lines 5-50).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambale in view of Ferrara (US Patent No. 4,995,872, previously cited).
Regarding Claims 5 and 6, Gambale discloses the method further comprising at least one clamping element (clamping membrane, 110 connects and compresses tubes/strands 100 to fix first and second sheaths together during procedure, Figs. 15A, 15B, 16A-C, 17, 18; Col. 10, Line 64 – Col. 11, Line 10; Col. 11, Lines 19-50), wherein the at least one clamping element (110, Figs. 15A, 15B, 16A-C) comprises a first clamping element and a second clamping element (distal and proximal clamping membranes 110’’’, Fig. 16C), and wherein the first clamping element is located on a distal end of the sheath housing and the second clamping element is located on a proximal end of the sheath housing (distal and proximal clamping membranes 110’’’, Fig. 16C; Col. 11, Lines 5-14).  However, Gambale does not specifically disclose wherein the first clamping element selectively clamps the distal end of the sheath housing via a clamping ring, a pressure screw and a first stop piece, and wherein rotation of the pressure screw moves the pressure screw in an axial direction to compress or expand the clamping ring depending on the axial direction.  
Ferrara teaches a method of inserting a catheter into a patient’s body (Abstract), wherein the catheter comprises clamping elements (Col. 9, Line 60 – Col. 10, Line 32) to clamp sheaths together (20, 124, 128, 118, Fig. 10), including first clamping element (117, Fig. 10) to selectively clamp the distal end of a sheath housing (Col. 9, Line 60 – Col. 10, Line 32) via a clamping ring (122, Fig. 10), a pressure screw (120, Fig. 10) and a first stop piece (126, Fig. 10), and wherein rotation of the pressure screw (120, Fig. 10) moves the pressure screw (120, Fig. 10) in an axial direction (Col. 9, Line 60 – Col. 10, Line 32) to compress or expand the clamping ring (122, Fig. 10) depending on the axial direction (Col. 9, Line 60 – Col. 10, Line 32). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the first clamping element in the method disclosed by Gambale to selectively clamp the distal end of the sheath housing via a clamping ring, a pressure screw and a first stop piece, and to configure the rotation of the pressure screw to move the pressure screw in an axial direction to compress or expand the clamping ring depending on the axial direction, as taught by Ferrara, in order to selectively and securely seal the sections together through simple movement of the pressure screw, as also taught by Ferrara (Col. 9, Lines 40-60). 

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gambale in view of McBride et al. (US Publication No. 2008/0114339, previously cited). 
Regarding Claims 10 and 11, Gambale discloses wherein the fluid pump is expandable (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65), but does not specifically disclose wherein the fluid pump is a rotating pump or a blood pump. McBride et al. teaches a method of inserting a catheter into a patient’s body (catheter parts 700, 625, 660, 800, Figs. 15A-C, 23A-C, 24, 25, Paragraph 0136-0139, 0154, 0157-0158), comprising a first sheath and a second sheath (multiple sheaths, 700, 625, 660, 800, Figs. 15A-C, 23A-C, 24, 25) and a strand-shaped member (expandable member 626 with mesh strands 631, Fig. 15B, 23C, 25; Paragraph 0139, 0159, 0171) fixed in a sheath housing, wherein a fluid pump (605, 600, Fig. 15A, 23A-C, 25) is transferred between sheaths for deployment (Paragraph 0136-0139, 0147, 0157-0159), and wherein the fluid pump is an expandable, rotating pump including a blood pump (Abstract, Paragraph 0060, 0069, 0085, 0117, 0161). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the expandable fluid pump in the method disclosed by Gambale to be a rotating pump and/or blood pump as taught by McBride et al., in order to pump blood or other fluid such as saline/medication through the system, in order to assist blood flow or to provide other treatment to the patient requiring active fluid flow, as also taught by McBride et al. (Paragraph 0129, 0132, 0153, 0160-0161, 0182).
Response to Arguments
The previous Objections to the Specification and Drawings as made in the Non-Final Rejection Office Action mailed 31 March 2022 have been withdrawn due to the Applicant’s amendments filed 28 July 2022 correcting the issues of the misnumbered reference elements. 
The previous Objections to the Abstract as made in the Non-Final Rejection Office Action have been withdrawn due to the Applicant’s amendments filed 28 July 2022 correcting the typographical error.
The Applicant’s arguments filed in the Amendment filed 28 July 2022 with respect to the previous 35 USC 102(b) and 103(a) rejections of Claims 1-6 and 9 have been fully considered but they are not persuasive.
The Applicant specifically argues (Page 9 of Amendment):
As seen from the above disclosures of Gambale, it does not disclose a “fluid pump,” as recited in present claim 1. Applicant’s specification, for example, at paragraph [0053] of the corresponding U.S. Application Publication No. 2020/0316276 A1, discusses the pump’s ability to “conduct fluid”. In contrast, the balloon 68 of Gambale merely inflates and deflates. Gambale at col. 3, Il. 20-25. Accordingly, Applicant submits that the balloon 68 of Gambale does not equate to the “fluid pump” of claim 1.

However, the Examiner disagrees with these arguments. Claim 1 merely recites “a fluid pump”. The broadest reasonable interpretation of “a fluid pump” is a pump for fluids. The accepted definition of a “pump” includes “a device that transfers fluids” (see "pump." Definition: Merriam-Webster.com. Retrieved September 9, 2022, from www.https://www.merriam-webster.com/dictionary/pump). The balloon (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65; Col. 2, Lines 34-41) disclosed by Gambale “inflates and deflates” with fluid as argued by the Applicant, and therefore, would be encompassed by “a device that transfers fluids” as defined by “a fluid pump”. Therefore, the Examiner maintains that the inflatable balloon disclosed by Gambale would read on the limitation “a fluid pump” as claimed. 
The Applicant further argues (Page 10 of Amendment):
As best understood, Gambale discloses a balloon portion of a catheter 68 configured to be inflated and deflated… The balloon portion of the catheter 68 of Gambale is not compressed or deflated based on movement into a second sheath. Gambale merely discloses inflation and deflation of the balloon portion of the catheter 68 and an inflation device connected to the balloon catheter 45….Such disclosure, by no means, teaches or suggests the claimed “pulling a fluid pump into a second sheath resulting in a compression of the fluid pump”….Based on the forgoing, Applicant respectfully submits that Gambale does not teach or even suggest “pulling a fluid pump into a second sheath resulting in a compression of the fluid pump”. Since Gambale does not disclose each and every element as set forth in claim 1, it cannot anticipate
claim 1.


However, the Examiner disagrees with these arguments. Gambale discloses pulling a fluid pump (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65; Col. 2, Lines 34-41) into a second sheath (54, 40, Figs. 14A, 17, 18; Col. 10, Lines 39-42, 49-52) resulting in a compression of the fluid pump (balloon 68 deflated/compressed, see Fig. 17; Col. 4, Lines 31-37; Col. 11, Lines 29-36).
In particular, Gambale discloses (Col. 4, Lines 31-37):
Once the lesion or stenosis is sufficiently dilated to accept the additional diameter of the perfusion device tubes, the catheter balloon is deflated, and the surgeon slides the perfusion device sheath forward so that the tubes extend slightly beyond the inflated portion of the catheter or sheath. 

Gambale further discloses (emphasis added, Col. 11, Lines 29-36),
This initial position is shown in FIG. 17. When the catheter or sheath is positioned across the lesion or stenosis, the stenosis is enlarged by inflating the balloon catheter. Once the stenosis has been dilated enough so that it can accept the additional diameter of the tubes 100, the balloon portion of the catheter 68 is deflated and the surgeon manually slides the perfusion device sheath 102 distally to position the tubes 100 over the expandable portion 54 of the balloon.

Figure 17 of Gambale further shows the compression/deflation of the expandable balloon:

    PNG
    media_image1.png
    160
    494
    media_image1.png
    Greyscale

Therefore, the Examiner maintains that Gambale discloses pulling a fluid pump (inflatable balloon 68, Fig. 6, 14A) into a second sheath (54, 40, Figs. 14A, 17, 18) resulting in a compression of the fluid pump (balloon 68 deflated/compressed, see Fig. 17) as required by Claim 1. 
The Applicant further argues (Page 11 of Amendment):
Gambale does not disclose that its balloon 68 is used as a fluid pump. In fact, the balloon 68 of Gambale is configured to perform other functions, such as expand the expandable portion 52 of the sheath “with the inflation of the balloon 68.”… On the other hand, the “impeller 200” of McBride “may be used as an axial pump, to pump fluid through conduit 250,” where “the impeller expands into its deployed configuration with the expansion of the cannula.” …Accordingly, McBride does not disclose or suggest that its impeller can expand a portion of a cannula, which is a function of the balloon 68 of Gambale… In this regard, Applicant respectfully reminds the Examiner that, “[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Jn re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” MPEP § 2143.01 Section V. Here, the Examiner’s proposed substitution of the impeller of McBride for the balloon of Gambale to allow for the pumping of fluid would frustrate the ability of the balloon to, for example, expand the expandable portion 52 of the sheath of Gambale.

However, the Examiner disagrees with these arguments. As stated above, Claim 1 merely recites “a fluid pump”. The broadest reasonable interpretation of “a fluid pump” is a pump for fluids. The accepted definition of a “pump” includes “a device that transfers fluids” (see "pump." Definition: Merriam-Webster.com. Retrieved September 9, 2022, from www.https://www.merriam-webster.com/dictionary/pump). The balloon (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65; Col. 2, Lines 34-41) disclosed by Gambale “inflates and deflates” with fluid as argued by the Applicant, and therefore, would be encompassed by “a device that transfers fluids” as defined by “a fluid pump”. 
Furthermore, in response to the Applicant's argument (Pages 11-12of Amendment) that the impeller and other function structures of McBride et al. could not be incorporated into the catheter device of Gambale, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the McBride et al. reference was only used to teach wherein the fluid pump is a rotating pump or a blood pump. McBride et al. specifically teaches a method of inserting a catheter into a patient’s body (catheter parts 700, 625, 660, 800, Figs. 15A-C, 23A-C, 24, 25, Paragraph 0136-0139, 0154, 0157-0158), comprising a first sheath and a second sheath (multiple sheaths, 700, 625, 660, 800, Figs. 15A-C, 23A-C, 24, 25) and a strand-shaped member (expandable member 626 with mesh strands 631, Fig. 15B, 23C, 25; Paragraph 0139, 0159, 0171) fixed in a sheath housing, wherein a fluid pump (605, 600, Fig. 15A, 23A-C, 25) is transferred between sheaths for deployment (Paragraph 0136-0139, 0147, 0157-0159), and wherein the fluid pump is an expandable, rotating pump including a blood pump (Abstract, Paragraph 0060, 0069, 0085, 0117, 0161). Gambale discloses all of the other claimed elements of Claim 1, including a method for inserting a catheter into a patient's body (Abstract; Col. 1, Lines 5-11), comprising a fluid pump (inflatable balloon 68, Fig. 6, 14A; Col. 3, Lines 20-25; Col. 7, Lines 55-65; Col. 2, Lines 34-41). 
In addition, in response to the Applicant’s argument (Pages 11-12 of Amendment) that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the expandable fluid pump in the method disclosed by Gambale to be a rotating pump and/or blood pump as taught by McBride et al., such as by using a rotating blood pump in addition to and/or instead of the inflatable elements, in order to pump blood or other fluid such as saline/medication through the system, in order to assist blood flow or to provide other treatment to the patient requiring active fluid flow, as also taught by McBride et al. (Paragraph 0129, 0132, 0153, 0160-0161, 0182). 
Therefore, Claims 1, 10, and 11 are rejected as described in detail above. 
No additional specific arguments were presented with respect to the previous 35 USC 102(b) and 103(a) of dependent Claims 2-6, or with respect to the previously cited Ferrara reference. Therefore, Claims 1-6 and 10-11 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792